                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
  In Re:
  Raini Clapper Walker                                            BK:     3:14-bk-05239
  Debtor

 ______________________________________________________________________________
 Response to: Trustee Motion to Declare Mortgage Current
 Response Deadline: August 8, 2019
 Hearing Date: August 28, 2019
 Time and Location: 9:00 a.m., Courtroom 1, Customs House, 701 Broadway, Nashville, TN
 37203
    RESPONSE TO SN SERVICING CORPORATION’S RESPONSE TO TRUSTEE'S
                   MOTION TO DECLARE MORTGAGE CURRENT

        Comes the Debtor, through counsel and would respond to SN Servicing Corporation’s

 Objection to the Trustee’s Motion to Declare the Mortgage Current. For cause, the Debtor would

 state as follows:

        1.      The Debtor filed this bankruptcy case on June 30, 2014 and listed a debt serviced by

 Selene Fiannce secured by the residential real estate. The servicing of the account was subsequently

 transferred to SN Servicing Corporation.

        2.      The Confirmation Order provided for the debt to be paid as a long term debt with an

 arrearage cure provision.

        3.      The Debtor filed an Adversary Proceeding (AP 3:15-ap-90054) on January 28, 2015.

 The Adversary Proceeding was resolved following the approval of a loan modification. The loan

 modification provided that $7,716.00 was applied toward a negative escrow balance of $8,369.59,

 leaving a negative escrow balance of $649.59. The modification provided for a continuing payment

 of $1,285.92 ($9876.75 Principal and Interest + $299.17 escrow). An Agreed Order Approving the

 Loan Modification (ECF 51) was entered on August 25, 2015 and the Trustee commenced payments

 to SN Servicing. The Trustee also disbursed a payment of $7,715.52 to SN Servicing on October 31,

 2015 in compliance with the order.




Case 3:14-bk-05239       Doc 100     Filed 08/22/19 Entered 08/22/19 10:31:39             Desc Main
                                    Document      Page 1 of 4
        4.      Despite receiving this payment, the Notice of Payment Changes filed by SN Servicing

 over the life of the bankruptcy continued to show a shortage that it was not seeking to collect.

        5.      On October 24, 2018, SN Servicing filed a Notice of Payment Change seeking to

 collect a shortage of $3,392.76 (ECF No. 71) and the Debtor objected (ECF No. 82).

        6.      The matter was heard on February 6, 2019 and this Court ordered that the payment

 change be denied and that “the recovery collection of $3,317.00 is forever prohibited. SN Servicing

 is forever precluded from presenting information relating to the $3,317.00 in any form, as evidence

 in any contested matter or adversary proceeding in this case.” (ECF No. 91).

        7.      SN Servicing’s objection to the Trustee’s Motion to Declare the Mortgage Current

 is a blatant attempt to circumvent the order of this court that denied the Notice of Payment Change

 just six months ago. This objection is a clear and direct violation of the court order, and the filing

 of that objection shows a pattern and practice of violating this court’s orders and of failing to

 properly apply funds received from the Chapter 13 Trustee.

        9.      The Debtor requests that the Trustee’s Motion to Declare the Mortgage Current be

 granted, that SN Servicing be forever precluded from attempting to collect the amounts sought from

 the Debtor, that SN Servicing be sanctioned for its blatant, repeated disregard for the Court’s orders,

 and Debtor’s attorney be awarded attorney’s fees for representation in connection with this matter.

        BASED UPON THE FOREGOING, the Debtor requests the Court to grant the Trustee’s

 motion to declare the mortgage current and grant a hearing on the same.

        Respectfully submitted August 22, 2019.




Case 3:14-bk-05239        Doc 100     Filed 08/22/19 Entered 08/22/19 10:31:39              Desc Main
                                     Document      Page 2 of 4
                                              /s/ J. ROBERT HARLAN
                                               J. Robert Harlan - BPR No. 010466
                                              Harlan, Slocum & Quillen
                                              Attorney for the debtor
                                              39 Public Square
                                              PO Box 949
                                              Columbia, TN 38402-0949
                                              Phone - 931/381-0660
                                              Fax - 931/381-7627
                                              bknotices@robertharlan.com

                                 CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certify that I have mailed a true and exact copy of the foregoing
to Raini Clapper Walker, all creditors and any party in interest, by Electronic Case Noticing to the
Chapter 13Trustee and to the U.S. Trustee's Office August 22, 2019.

                                               /s/ J. ROBERT HARLAN
                                                J. Robert Harlan - BPR No. 010466
                                               Harlan, Slocum & Quillen
                                               Attorney for the debtor




Case 3:14-bk-05239       Doc 100      Filed 08/22/19 Entered 08/22/19 10:31:39             Desc Main
                                     Document      Page 3 of 4
                                             August 22, 2019


 Raini Clapper Walker
 114 Greenbrier St
 Dickson, TN 37055

 Dear Ms. Walker,

          The Trustee has filed a Motion to Declare your Mortgage Current and SN Servicing has
 objected. We have filed a response to the objection to state our support of the Trustee’s Motion and
 opposition to SN Servicing’s objection. A hearing is currently set for August 28, 2019 at the
 Customs House, Courtroom 1, 701 Broadway, Nashville, TN 37203. You may be required to attend
 to testify. Please check with Keith Slocum a few days prior to the hearing to determine if this matter
 has been resolved.




 /




Case 3:14-bk-05239        Doc 100     Filed 08/22/19 Entered 08/22/19 10:31:39              Desc Main
                                     Document      Page 4 of 4
